DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Figs. 1A-E in the reply filed on April 16, 2021 is acknowledged.
Claims 3 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Figs. 11A-13; see para. 0124), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.
Claims 4-6, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Figs. 11A-13 include a clamping nut 1077), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.
Claims 7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Figs. 11A-13 include spikes 1096 taller than teeth 1097 on the endplate), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.
Claims 9, 10, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Figs. 11A-13 include an , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Figs. 11A-13 include a stabilization pin – see para. 0119), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.
	Claims 1, 2, 8, 11-13, and 19 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansell et al. (US 2007/0191954 A1).
Claim 1. Hansell et al. disclose an expandable vertebral implant assembly comprising: an inner member (inner member 348); an outer member (outer member 350); a gear member (gear member 352), wherein rotation of the gear member causes 
Claim 2. Hansell et al. disclose wherein the polyaxial endplate assembly comprises an endplate (endplate 344) (Fig. 33; para. 0068). 
Claim 8. Hansell et al. disclose wherein the polyaxial endplate assembly comprises a receptacle (socket 364 of clamping member 366) for receiving an endplate (endplate 344 includes spherical shaped exterior 362 that is received in socket 364) therein (Fig. 33; para. 0068). 
Claim 11. Hansell et al. disclose an expandable vertebral implant assembly comprising: an inner member (inner member 348); an outer member (outer member 350); a gear member (gear member 352), wherein rotation of the gear member causes relative movement between the inner member and the outer member; a polyaxial endplate assembly (clamping member 366 and endplate 344) attached to at least one of the inner member and the outer member; and a fixed endplate assembly (clamping member 366 and endplate 342 – para. 0068 states that endplate 342 may be fixed at a desired position with respect to socket 364 due to clamping member 366) attached to the other of the inner member and the outer member wherein the polyaxial endplate 
Claim 12. Hansell et al. disclose wherein the inner member includes outer threads (para. 0068 states that prosthesis 340 is similar to prosthesis 10; inner member 12 of prosthesis 10 includes external threads 32; Fig. 33 also shows threads on inner member 348) that are capable of engagement with inner threads (para. 0068 states that prosthesis 340 is similar to prosthesis 10; gear member 16 of prosthesis 10 includes inner helical thread 62 that engage with external threads 32 – see para. 0051) of the gear member (Fig. 33; para. 0068). 
Claim 13. Hansell et al. disclose wherein the polyaxial endplate assembly comprises an endplate capable of angulation (occurs at articulating portion 360) (Fig. 33; para. 0068). 
Claim 19. Hansell et al. disclose wherein the polyaxial endplate assembly comprises an endplate (endplate 344) and a receptacle (socket 364 of clamping member 366 receives spherical shaped exterior 362 of endplate 344) for receiving the endplate (Fig. 33; para. 0068). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773